
	

114 HR 1509 IH: To amend the Military Selective Service Act to require the reinstatement of the draft whenever an authorization on the use of military force or declaration of war is in effect and to provide for the registration of women with the Selective Service System, and for other purposes.
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1509
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Rangel introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend the Military Selective Service Act to require the reinstatement of the draft whenever an
			 authorization on the use of military force or declaration of war is in
			 effect and to provide for the registration of women with the Selective
			 Service System, and for other purposes.
	
	
		1.Reinstatement of military draft as part of an authorization on the use of military force or
 declaration of warSubsection (c) of section 17 of the Military Selective Service Act (50 U.S.C. App. 467) is amended to read as follows:
			
				(c)Reinstatement of draft
 (1)Reinstatement requiredAs soon as practicable upon the enactment of a law containing an authorization on the use of military force or a declaration of war, the President shall resume the induction of persons subject to registration under section 3(a) for training and service in the Armed Forces so that service and sacrifice in the Armed Forces during the period of such authorization or declaration is shared broadly among the American people.
 (2)Termination authorityThe President may terminate the induction of persons under paragraph (1) upon the expiration of the authorization on the use of military force or declaration of war that was the basis for the resumption of induction..
		2.Application of Military Selective Service registration and induction requirements to female
			 citizens and residents of the United States
 Section 3(a) of the Military Selective Service Act (50 U.S.C. App. 453(a)) is amended— (1)in the first sentence—
 (A)by striking male both places it appears; and (B)by inserting or herself after himself; and
 (2)in the second sentence, by striking he continues and inserting the alien continues. 3.Effective dateThe amendments made by this Act shall take effect 30 days after the date of the enactment of this Act and apply with respect to any law containing an authorization on the use of military force or a declaration of war enacted after January 1, 2015.
		
